        Case 1:18-cv-01468-VSB-KHP Document 87 Filed 09/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
28th HIGHLINE ASSOCIATES, LLC,                            :                      9/23/2020
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :   18-cv-1468 (VSB) (KHP)
                                                          :
IAIN ROACHE,                                              :           ORDER
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Before me is Magistrate Judge Katharine H. Parker’s unchallenged Report and

Recommendation on Plaintiff’s motion for attorneys’ fees, which recommends that plaintiff be

awarded $412,956.50 in attorneys’ fees and $53,625.46 in costs. (Doc. 86.) Because I find no

clear error in Magistrate Judge Parker’s thorough and well-reasoned Report and

Recommendation, it is ADOPTED in its entirety.

        On February 25, 2019, judgment was entered in favor of Plaintiff against Defendant.

(Doc. 64.) Plaintiff then filed a motion for attorney’s fees, (Doc. 65), accompanied by a

memorandum of law, declaration, and exhibits, (Doc. 66–67). Defendant submitted a letter in

opposition on May 20, 2019, (Doc. 72), and Plaintiff filed a memorandum of law, affirmation,

and exhibits in reply on May 24, 2019. (Docs. 73–74.) I then referred the motion to Magistrate

Judge Katharine H. Parker on June 1, 2019. (Doc. 76.)

        Subsequently, Defendant requested a stay of this case pending his appeal to the Second

Circuit, (Doc. 77), which Plaintiff opposed, (Doc. 78.) Magistrate Judge Parker denied

Defendant’s request for a stay but granted Defendant an extension of time to file a proper

opposition to Plaintiffs’ motion. (Doc. 80.) On July 11, 2019, Defendant submitted another
       Case 1:18-cv-01468-VSB-KHP Document 87 Filed 09/23/20 Page 2 of 3




letter in opposition to Plaintiff’s motion, (Doc. 81), and on July 18, 2019, Plaintiff submitted its

second set of papers in reply, which included a memorandum of law, affirmation, and exhibits,

(Docs. 82, 84).

       On July 29, 2019, Magistrate Judge Parker issued her Report and Recommendation.

(Doc. 86.) She recommended that Plaintiff’s motion be granted and that Plaintiff be awarded

$412,956.50 in attorneys’ fees and $53,625.46 in costs. (Id. at 3.) Neither party filed an

objection to the Report.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Here, although the Report and Recommendation explicitly provided that “[t]he Plaintiff

shall have fourteen days and the Defendant shall have seventeen days from the service of this

Report and Recommendation to file written objections,” (Doc. 86, at 16), neither party filed an




                                                  2
      Case 1:18-cv-01468-VSB-KHP Document 87 Filed 09/23/20 Page 3 of 3




objection. I therefore reviewed Magistrate Judge Parker’s thorough and well-reasoned Report

and Recommendation for clear error and, after careful review, found none. Accordingly, I

ADOPT the Report and Recommendation in its entirety, and Plaintiff’s motion for attorney’s

fees, (Doc. 65) is GRANTED. Plaintiff is awarded $412,956.50 in attorneys’ fees and

$53,625.46 in costs.

       The Clerk’s Office is respectfully directed to terminate any open motions and to mail a

copy of this Order to the pro se Defendant.

SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                               3
